Citation Nr: 1643779	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  12-10 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a disorder of the left foot, claimed as a left foot condition with callous buildup.

2.  Entitlement to service connection for residuals of an in-service circumcision.

3.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability resulting from a June 1990 dental extraction of wisdom teeth performed at the Allen Park, MI VA Medical Center (VAMC).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION


The Veteran served on active duty from April 1987 to February 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran testified before the undersigned at a February 2014 Board hearing, held by videoconference.  A transcript of the hearing is of record. 

The case was previously before the Board in May 2014, at which time, the Board remanded the claims for further development, including to attempt to obtain the Veteran's outstanding service treatment records (STRs) and to schedule the Veteran for VA examinations concerning his claims.  See May 2014 Board Remand.  

Subsequently, in a June 2015 rating decision, the RO awarded service connection for pseudofolliculitis barbae, assigning a noncompensable (0 percent) rating effective February 11, 2010.  Thus, the claim for service connection for pseudofolliculitis barbae has been granted in full and is no longer an issue on appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and the effective date).  See, too, 38 C.F.R. § 20.200 (2015).  However, in a supplemental statement of the case (SSOC) dated later that month, the RO continued to deny service connection for a left foot disorder and circumcision residuals, and compensation under 38 U.S.C.A. § 1151 for a dental condition.  Accordingly, the issues currently before the Board are as reflected on the title page.  

The Virtual VA paperless claims processing system contains additional documents pertinent to the present appeal. 

The issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability resulting from a June 1990 dental extraction of wisdom teeth performed at the Allen Park, MI VAMC is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's left foot disability was incurred in, or caused by, his military service.

2.  The resulting numbness of the penis caused by the Veteran's October 1988 circumcision was not a foreseeable consequence of that surgery, a natural progression of the Veteran's prior incomplete circumcision, and was not therefore a usual effect of the in-service ameliorative penile skin adhesion excision.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for a left foot disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2. Resolving all doubt in favor the Veteran, the criteria for service connection for numbness of the penis resulting from in-service penile skin adhesion excision have been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veteran's claims of entitlement to service connection for a left foot disability and circumcision residuals are being granted, as discussed below.  Consequently, the Board finds that any error related to the VCAA on these claims is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection for a Left Foot Disability

Under VA law, service connection may be granted for any current disability that is the result of a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2016).

In order to establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran attributes his current left foot disability to an injury incurred during his active service.  Specifically, he asserts that he injured his left foot during a road march in 1987 or 1988 at Ft. Dix in New Jersey and that he has experienced pain and has developed resultant callouses ever since.  See February 2014 Board Hearing Testimony.

Post-service medical records reflect a diagnosis of left foot calcaneal plantar spur.  See, e.g., February 2015 VA Foot Conditions Disability Benefits Questionnaire (DBQ) (reporting a February 2015 radiological finding of a "calcaneal plantar bony spur" affecting the left foot and noting the Veteran's development of callouses).  Moreover, service treatment records reflect that the Veteran sought emergency treatment for a foot condition manifested by blisters in May 1987.  See May 1987 Emergency Care and Treatment Note.  These records tend to corroborate the Veteran's competent testimony concerning the foot injury he sustained during a road march in service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  See also Caluza v. Brown, 7 Vet. App. at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table) (holding that, in determining whether statements submitted by or on behalf of a claimant are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant).  Accordingly, the Board finds the Veteran's statements concerning his in-service foot injury to be credible and consistent with the circumstances with his service.  See 38 U.S.C.A. § 1154(a) (West 2014); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Therefore, the first and second elements for service connection, namely a current disability and an in-service incurrence, have been met.  See Shedden, 381 F.3d at 1166-67.

With respect to the third element, a nexus between the in-service injury and the current disability, the Board finds that the evidence is at least in equipoise as to whether there is a nexus between the Veteran's current left foot disability and his active duty service.  In this regard, as noted above, the Veteran credibly reported sustaining an in-service injury to his left foot during a road march.  He additionally testified that, subsequent to this injury, he noticed increased left foot symptomatology consisting of pain, soreness, and callous formation.  See February 2014 Board Hearing Testimony.  He further testified that he was told by his medical treatment providers that the appropriate treatment for his foot condition was to use over-the-counter orthopedic inserts.  See id.   

On VA examination in February 2015, the Veteran reported experiencing left foot pain following a road march in approximately 1988.  Since that time, he has experienced continuous discomfort with callous formation.  The examiner further noted that the Veteran uses inserts for his condition.  Based on an examination of the Veteran, X-rays of his left foot, and his medical history, the examiner diagnosed calcaneal plantar spur of the left foot.  See February 2015 Foot Conditions DBQ.

The February 2015 VA examiner concluded that the Veteran's left foot calcaneal plantar spur was less likely than not related to his active service.  The examiner determined that the current left foot disorder was not related to service because the examiner "could not locate any documented evidence of calcaneal planter spur or chronic condition or serious injury of left feet during service or in civilian record immediately after leaving service."  See February 2015 Medical Opinion DBQ. 

Based on the foregoing, the Board finds that the evidence is at least in equipoise as to whether there is a nexus between the Veteran's current left foot disorder and his active duty service.  The Veteran competently testified as to the underlying in-service injury and to the resultant continuing symptomatology.  See Layno, 6 Vet. App. at 469-470 (a Veteran is competent to report on that of which he or she has personal knowledge); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).  See also Buchanan, 451 F.3d at 1336-37 (holding that the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence).  And, as noted, the Board finds the Veteran credible in his assertions.  See Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001).  Additionally, as mentioned, his service treatment records reflect complaints of and treatment for left foot problems.  See May 1987 Emergency Care and Treatment Note.  

Importantly, March 2011 VA examiner, in adducing a negative etiological opinion, failed to consider the Veteran's competent lay assertions of record as to experiencing continuing left foot symptoms since service, specifically failing to address the Veteran's credible complaints of the onset and duration of left foot symptoms, or to reconcile these complaints with his ultimate conclusion.  See Buchanan, 451 F.3d at 1336-37 (Fed. Cir. 2006) (holding that the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible); Cf. Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (holding that a VA opinion was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on lack of evidence in the STRs to provide a negative opinion).  Furthermore, the examiner failed to address in any way the medical evidence in the Veteran's service treatment records, confirming that he sought treatment during his active service for a condition affecting his left foot, in keeping with his testimony.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008) (holding that most of the probative value of an opinion comes from its rationale or underlying reasoning).  Accordingly, the February 2015 VA examiner's report and opinion does not carry any probative weight.  Id.  

Therefore, the Board finds that, at the least, the evidence is in relative equipoise.  As there is competent and credible evidence of record linking the Veteran's current left foot condition to his in-service symptomatology, the Board finds that, resolving all reasonable doubt in favor of the Veteran, the criteria for a grant of service connection have been met.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Accordingly, the Veteran's claim for service connection for a left foot disability is granted. 


III.  Service Connection for Circumcision Residuals

The Veteran contends that he experiences numbness of his penis resulting from surgery performed in October 1988 to correct a prior incomplete circumcision.  See, e.g., February 2014 Board Hearing Transcript.  

His STRs confirm that he entered active duty with the residuals of an incomplete circumcision, namely a penile skin adhesion that was productive of pain and discomfort.  See August 1988 Medical Consultation Sheet (noting the Veteran's "incomplete circumcision, lateral aspect of penis [with] foreskin attached to glans over 1 cm area" and noting that the Veteran complained of "tugging pain").  At the time, the Veteran's in-service treatment provider requested that he be evaluated for "repeat circumcision."  See id.  The repeat circumcision was performed in October 1988.  See, e.g., October 1988 Request for Administration of Anesthesia and for Performance of Operations and Other Procedures (reflecting the Veteran's consent to undergo "excision of adhesion [of the] glans penis").  

The Veteran asserts that, immediately following his in-service penile skin adhesion excision, he began experiencing numbness at the surgical site, which has persisted to the present.  See February 2014 Board Hearing Testimony.  In this regard, the Veteran is competent to report experiencing penile numbness during active service.  See Washington v. Nicholson, 19 Vet. App. 362 (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr, 21 Vet. App. at 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau, 492 F.3d 1372; Davidson, 581 F.3d 1313.  The Veteran is also competent to report experiencing continuing symptomatology during and since his active service, as such as residual numbness is certainly a symptom capable of lay observation.  See Jandreau, 492 F.3d 1372; Davidson, 581 F.3d 1313.  See also Layno, 6 Vet. App. at 470 (a Veteran is competent to report on that of which he or she has personal knowledge).

The Board additionally finds the Veteran's competent statements of continuing penile numbness since his active service to be credible.  See Jefferson, 271 F.3d 1072.  In this regard, the medical records, as well as the Veteran's submissions, reflect that he has consistently reported a history of loss of feeling on his penis at the surgical site.  See, e.g., February 2015 VA Scars DBQ and VA Male Reproductive System Conditions DBQ (noting the Veteran's subjective reports of experiencing numbness at the site of his penile skin excision); February 2014 Board Hearing Testimony; February 2010 Application for Compensation (VA Form 21-526).  See also White v. Illinois, 502 U.S. 346, 356, 112 S. Ct. 736 (1992) (statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment).  There is additionally no competent evidence, medical or otherwise, that refutes his assertions.  See Caluza, 7 Vet. App. at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table) (holding that the Board's credibility determination concerning statements submitted by or on behalf of the Veteran may include consideration of their internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran).  The Veteran's credible report of continuing penile symptomatology suggests a link between his current penile numbness and the in-service circumcision.  See Duenas v. Principi, 18 Vet. App. 512 (2004).

The Board acknowledges that the February 2015 VA examiner put forth a negative etiological opinion.  See February 2015 VA Scars DBQ; February 2015 VA Male Reproductive System Conditions DBQ; February 2015 VA Medical Opinion DBQ.  However, the Board declines to accept this opinion, as it is based entirely upon the finding that there was "no objective evidence" of penile numbness.  In this regard, lay evidence can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d at 1376-77.  Here, as discussed, the Veteran has competently and credibly reported experiencing penile numbness during and since his active service.  Given the February 2012 VA examiner's failure to adequately consider the Veteran's assertions, and in the absence of any additional rationale to support the negative opinion, the Board finds that the February 2015 VA medical opinion cannot form the basis for a denial of entitlement to service connection for penile numbness as a residual of the October 1988 skin excision.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008) (holding that most of the probative value of an opinion comes from its rationale or underlying reasoning).

The Veteran has thus competently and credibly described suffering a disorder manifested by penile numbness as the result of his in-service penile skin adhesion excision, which disorder has continued to progress since his discharge.  Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1337.  See also Jefferson, 271 F.3d 1072.  And there is there is no probative evidence of record to the contrary.  

However, VA law provides that the usual effects of treatment or surgery performed during service which has the effect of ameliorating conditions that were incurred before enlistment, including postoperative scars, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  See 38 C.F.R. § 3.306(b)(1) (2016).  Here, it is undisputed that the Veteran's incomplete circumcision and resultant skin adhesion was a condition "incurred before enlistment."  See id.  Moreover, the October 1988 penile skin adhesion excision was inarguably "treatment or surgery performed during service which has the effect of ameliorating" the Veteran's preexisting partial circumcision residuals.  See id.  See also August 1988 Medical Consultation Sheet (noting the Veteran's "incomplete circumcision, lateral aspect of penis [with] foreskin attached to glans over 1 cm area" and noting that the Veteran complained of "tugging pain"); October 1988 Request for Administration of Anesthesia and for Performance of Operations and Other Procedures.  

Nevertheless, the evidence fails to establish that the residual numbness experienced by the Veteran following his October 1988 circumcision constituted a "usual effect[]" of this treatment.  In this regard, nowhere on the October 1988 surgical consent form is numbness or loss of sensation listed as a possible side effect of the surgery.  See October 1988 Request for Administration of Anesthesia and for Performance of Operations and Other Procedures.  Rather, although the form states that the counseling physician explained the "attendant risks involved, . . . as described above," the form does not list any potential residual conditions or possible negative effects of the surgery.  See id.  There no additional surgical or other consent forms of record.  

Accordingly, given the foregoing, and in the absence of any evidence indicating that residual numbness and/or loss of sensation was a usual or disclosed risk of the in-service excess skin excision, the Board will resolve reasonable doubt in favor of the Veteran and find that the resulting penile numbness was not a foreseeable consequence of that surgery, was not a natural progression of the Veteran's prior incomplete circumcision, and was not therefore a usual effect of the in-service ameliorative penile skin adhesion excision.  Thus, service connection for penile numbness, as the residual of an in-service circumcision, is warranted.  See 38 U.S.C.A. §§ 1154 (b), 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a left foot disability is granted.

Entitlement to service connection for penile numbness, resulting from in-service ameliorative penile skin adhesion excision, is granted.


REMAND

Unfortunately, the Veteran's remaining claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability resulting from a June 1990 dental extraction of wisdom teeth must be remanded yet again for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In this regard, as noted, the Board remanded the Veteran's wisdom tooth extraction residuals claim in May 2014 for further development based on the determination that the June 2011 VA examination report and opinion was inadequate to decide this claim.  In particular, the Board determined that the June 2011 VA examiner merely described the evidence in the claims file, namely the June 1990 consent form, without providing any opinion regarding causation.  In this regard, the Board noted that, while the provision of informed consent is an element of the analysis of a claim under 38 U.S.C.A. § 1151, the mere fact that adequate informed consent was given is not dispositive.  Rather, causation is required.  And the Board determined that the June 2011 VA examiner failed to address whether the Veteran's disability, if present, is due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA or is due to an event which was not reasonably foreseeable.  See 38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2016); see also VAOPGCPREC 40-97 (Dec. 31, 1997).  

Accordingly, the Board directed the RO to afford the Veteran a new VA examination.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007).  In particular, the Board instructed that the VA examiner "render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran incurred additional disability as the result of VA treatment, including surgery in June 1990, to include, but not limited to, numbness in his left front gums and teeth."  If the VA dental examiner determined that it was "at least as likely as not that the Veteran incurred additional disability," then the Board instructed that "he or she should also opine, in regard to each disability identified, as to whether the proximate cause of such disability was (a) carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA; or (b) an event not reasonably foreseeable."  

The requested VA dental examination was performed in March 2015.  The VA examiner diagnosed "numbness (nerve damage) . . . on [the] lower left lip in the vestibule location #22-24."  See March 2015 VA Dental and Oral Conditions Disability Benefits Questionnaire (DBQ).  However, the VA examiner failed to address any of the questions posited in the Board's remand and failed to put forth any determinations as to causation.  See id.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand confers upon the claimant, as a matter of law, the right to compliance with the remand directives); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).  Rather, the VA examiner merely stated that there was "[n]o record of numbness post-op extraction recorded from the VA Allen Park Hospital."  See March 2015 VA Dental and Oral Conditions DBQ.  This bare statement does not explain the examiner's conclusion or reasoning satisfactorily, so it is inadequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Because VA undertook to provide an examination to evaluate the Veteran's asserted dental condition, to include the potential relationship between his claimed dental disability and the extraction of his wisdom teeth performed at the Allen Park, Michigan VAMC in June 1990, the Board must ensure that such an examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, reexamination is warranted

Finally, as the claim is being remanded, the Veteran's updated VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder any outstanding VA treatment records.

2.  Thereafter, schedule the Veteran for a VA dental examination to determine whether he has any additional disability due to a June 1990 VA dental extraction of wisdom teeth, and whether such disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or, whether such disability was the result of an event not reasonably foreseeable.  All indicated tests and studies are to be performed.  The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken.  

The examiner should render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran incurred additional disability as the result of VA treatment, including surgery in June 1990, to include, but not limited to, numbness in his left front gums and teeth. 

If it is at least as likely as not that the Veteran incurred additional disability, he or she should also opine, in regard to each disability identified, as to whether the proximate cause of such disability was (a) carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA; or (b) an event not reasonably foreseeable.

In determining whether any additional disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA, the examiner should specifically consider whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider. 

The examiner is advised that, whether the proximate (i.e. direct) cause of a Veteran's additional disability was an event not reasonably foreseeable is to be determined based on what a reasonable health care provider would have foreseen. The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following: 

*  A June 1990 Request for Administration of Anesthesia and for Performance of Operations and other Procedures, which is signed by the Veteran and which lists a number of risks associated with the procedure, including specifically "numbness - permanent or partial of lower lip or tongue";

*  The June 1990 Outpatient Anesthesia Record, which reflects that the Veteran was in stable condition at the close of the operation and that there were "no complications";

*  A July 1990 Progress Note reflecting "no complaints" on follow-up.

*  The June 2011 VA Dental and Oral Compensation and Pension Examination report determining that the Veteran had residual numbness the was "due to or a result of surgery from wisdom tooth removal";

*  The June 2011 VA Dental Clinic Note diagnosing "alteration in sensation (paresthesia) of the gingiva around teeth #23 and 24 extending into the muco-labial fold" that is a "possible post-op complication with removal of wisdom teeth";

All examination findings, along with the complete explanation for all opinions expressed, must be set forth in the examination report.

3.  Next, review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


